DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on August 25, 2021, amendments to the claims have been acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 9,806,370). 
Regarding claims 1, 9 and 10, Ahn discloses a battery including an electrode assembly 100, the electrode assembly comprises first and second electrode plates 110 and 120 on which an electrode active material is coated and the electrode plates are separated by a separator 150 interposed there between, the first and second electrode plates and separator are rolled together in the shape of a jelly roll (col.3/50-61).  (CLAIMS 9 and 10) The first electrode plate 110 
Ahn further discloses a planarizing member 210 (col.3/50-51), which reads on the claimed first supporter. The planarizing member 210 covers the stepped surface between the first electrode tab (col.6/L5-10). The planarizing member 210 accepts the stepped form so as to planarize the stepped form and 210 is forms a substantially flat surface (col. 6/15-20), see also figures 2, 3 and 4. See figures 2, 3 and 4 the planarizing member 210 (first supporter) is positioned in the first thinned area (the uncoated portions where electrode tab 113 is formed on) and compensates a thickness difference between the first thinned area and the planar area (surface where the active material 115 is formed), the thickness of the portion of the first supporter (planarizing member 210) is gradually increased in the direction.  See figures 2, 3 and 4 when wound the first supporter 210 is surrounded by the first and second electrode plate 110 and 120. (CLAIM 9) 
Ahn further discloses the thickness of the first thinned area is gradually increased, due to the planarizing member shape and that it compensates for the thickness difference between the 
Regarding claim 2, Modified Ahn discloses all of the limitations as set forth above in claim 1.  Modified Ahn further discloses, in figures 2 and 4, the first supporter (planarizing member 210) comprises a first surface, the first surface is in contact with the first thinned area, and the first surface is a flat surface. (CLAIM 2)
Regarding claim 5, modified Ahn discloses all of the limitations as set forth above in claim 1. Modified Ahn further discloses the first supporter (planarizing member 210) comprises a first surface, the first surface is in contact with the thinned area, see figures 2 and 4 of Ahn. Modified Ahn further discloses the member 210 can have curves but is intended to reduce the amount of sharp  protrusions that can damage the electrodes 110 , 120 and the  separator 150 (col.6/L24-25).  It would have been obvious to one having ordinary skill in the art to have the first surface of the member 210 have a curved surface for the benefit of having a member with a curve surface (col.6/L24-25).  (CLAIM 5) 
Regarding claim 6, modified Ahn discloses all of the limitations as set forth above in claim 5. Modified Ahn further discloses, see figure 2 where the planarizing member 210 has a second surface, the second surface is in contact with the first thinned area and the second surface is a flat surface.  (CLAIM 6)
Regarding claim 7, modified Ahn discloses all of the limitations as set forth above in claim 5. Modified Ahn further discloses, see figure where 2 the planarizing member 210 has a second surface, the second surface is in contact with the first thinned area and the first surface and the second surface are symmetrical. (CLAIM 7)
Regarding claim 8, modified Ahn discloses all of the limitations as set forth above in claim 2.  Modified Ahn further discloses, see figures 2 the planarizing member 210 has a second surface, the second surface is in contact with the first thinned area and the first surface and the second surface are symmetrical. (CLAIM 8)
Regarding claims 11-13, modified Ahn discloses all of the limitations as set forth above in claim 9. Modified Ahn further discloses the planarizing member 210 is formed to cover the separator 150 (col.6/55-61), see also figure 2, the first supporter 210 is contact with the separator 150. (CLAIM 11) Modified  Ahn further discloses the planarizing member 210 covers the edges 110e of the first electrode plate 110 (col.6/55-61), see also figures 2 and 4  the first supporter 210 extends out of the outermost sides of the first electrode plate 110 and second electrode plate 120. (CLAIM 12), and along the thickness reducing direction of the first thinned area  an outermost side of the separator 150 extends out of the outermost side of the first supporter. (CLAIM 13) 

    PNG
    media_image1.png
    432
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    717
    661
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    701
    media_image3.png
    Greyscale

Ahn et al. figures 2-4


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 9,806,370), as applied to claim 2 above, and further in view of Han et al. (US 20100167120).
Regarding claim 3, Modified Ahn discloses all of the limitations as set forth above in claim 2. Modified Ahn further discloses ( figures 2 and 4) the planarizing member 210 has a second surface, and the second surface is in contact with the first thinned area.  Ahn does not disclose an acute angle is defined between the first surface and the second surface. However, it is well within the artisan’s skill to arrange the planarizing member 210 in different shapes, sizes and positions in order to further accommodate and support the electrode assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a modification would have involved a mere change in size of the planarizing member 210 (first supporter).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
  Further, Han discloses a battery 100 that includes an electrode assemblyn110 having a positive electrode 112, a negative electrode 113 and a separator 114 interposed there between (Han:[0051]).  The electrode assembly 110 may include a space at the center thereof, and a core 160 may be disposed in the space to maintain the shape of the center of the electrode assembly 110 (Han:[0053]). The core 160 having the rectangular pillar shape may include a support portion 161 (Han:[0068]). Since the core 160 may be disposed inside the electrode assembly 110, the core 160 may support the electrode assembly 110, the core may contact the electrode assembly 110 (Han:[0070]).  Han further discloses a core 91 may be formed in a triangular pillar shape (Han:[0080]). See figure 5A, the core 191 has a first surface and a second surface, where an acute angle is defined between the second surface and the first surface. 
It would  have been obvious to one having ordinary skill in the art to have the planarizing member 210 (first supporter)  of modified Ahn have an acute angle is defined between the second surface and the first surface as shown by Han  in order to further accommodate and support the electrode assembly. (CLAIM 3)
Regarding claim 4, modified Ahn discloses all of the limitations as set forth above in claim 3. Modified Ahn does not disclose the first supporter further comprises a third surface that is in contact with the first surface and the second surface, the third surface is a flat surface, and a right angle defined between the third surface and the first surface.  Han further discloses a core may be formed in a polygonal pillar core (Han:[0079]).  If the core is formed in a polygonal pillar shape, the edges of the pillar may function as a support portion and an external surface between the edges may function as an avoidance surface (Han:[0079]).  See figure 5B, the core 192  has a third surface  in contact with the first surface and the second surface, the third surface is a flat surface, and a right angle defined between the third surface and the first surface. 
It would have been obvious to one having ordinary skill in the art to have the planarizing member 210 (first supporter) of modified Ahn have a third surface that is in contact with the first surface and the second surface, the third surface is a flat surface, and a right angle defined between the third surface and the first surface as shown by Han in order to further accommodate and support the electrode assembly. (CLAIM 4)

    PNG
    media_image4.png
    570
    382
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    302
    340
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    507
    383
    media_image6.png
    Greyscale

Han et al. figures 2, 5A and 5B
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 9,806,370), as applied to claim 1 above, and further in view of Han et al. (US 20090280403), herein after referred to as Han ‘403. 
Regarding claims 14 and 15, modified Ahn discloses all of the limitations as set forth above in claim 1. Modified Ahn does not disclose the battery cell includes a connecting body, the connecting body is positioned in the electrode assembly, and the connecting body is in contact with the planar area of the electrode assembly; and a thickness of the connecting body is not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter. 
Han ‘403 discloses an electrode assembly 110 that is a cylindrical type in which the electrode assembly is spiral-wound,  a space is formed at the center of the electrode assembly 
  It would have been obvious to one having ordinary skill in the art to add the connecting body of Han ‘403 to the battery cell of modified Ahn,  where the connecting body is positioned in the electrode assembly, and the connecting body is in contact with the planar area of the electrode assembly. A thickness of the connecting body is not less than a minimum thickness of the first supporter, and the no more than thickness of the connecting body is smaller than a maximum thickness of the first supporter.  (CLAIM 14) See figure 3 of Han ‘403 the first supporter and the connecting body are integrally formed structures. (CLAIM 15)

    PNG
    media_image7.png
    467
    952
    media_image7.png
    Greyscale

Han 403’ figure 3
Claims 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 9,806,370),  and further in view of Han et al. (US 20090280403), herein after referred to as Han ‘403.
Regarding claim 16, Ahn discloses a battery including an electrode assembly 100, the electrode assembly comprises first and second electrode plates 110 and 120 on which an electrode active material is coated (col.3/50-61). The first electrode plate 110 includes a first electrode active material 115, the first electrode active material may be formed on at one surface of the first electrode plate 110 (col.4/48-50).  An uncoated portion on which the first electrode active material 115 is not formed may be formed on the first electrode plate (col.4/L56-59).  The first electrode tab 113 is formed on the uncoated portion (col.4/L65-67).  Examiner notes the surface of the first electrode plate 110 where the first active material 115 is formed reads on the claimed planar area. The uncoated portion where the active material is not formed reads on the claimed first thinned area. The first thinned area (uncoated portions) has a thickness less than a thickness of the planar area, because the uncoated portions do not have any active material and  therefore has a lesser thickness. 
Ahn further discloses a planarizing member 210 (col.3/50-51), which reads on the claimed first supporter. The planarize member 210 cover the stepped surface between the first electrode tab (col.6/L5-10). The planarizing member 210 accepts the stepped form so as to planarize the stepped form and 210 is forms a substantially flat surface (col. 6/15-20), see also figures 2, 3 and 4. See figures 2, 3 and 4 the planarizing member 210 (first supporter) is positioned in the first thinned area (the uncoated portions where electrode tab 113 is formed on) and compensates a thickness difference between the first thinned area and the planar area 
Ahn further discloses the thickness of the first thinned area is gradually increased, due to the planarizing member shape and that it compensates for the thickness difference between the first thinned area and the planar area and therefore the thickness of the first thinned area is gradually reduced in a direction. 
Modified Ahn further discloses the second electrode plate 120 includes a second electrode material 125 , the second electrode active material 125 may be formed on at least one surface of the second electrode plate 120 (Ahn: col.5/L5-15). Modified Ahn further discloses an uncoated portion on which the second electrode active material 125 is not formed may be formed on the second electrode plate 120 (Ahn: col.5/L20-22).  Examiner notes the uncoated portion 125 where the active material is not formed reads on the claimed second thinned area.  See figures 2, 3 and 4 where the second thinned (uncoated portions 125) has a thickness less than a thickness of the planar area, the active material is absent on the uncoated portions and therefore has a less thickness.
Modified Ahn does not disclose the battery cell further comprises a second supporter, the second supporter is positioned in the electrode assembly, where the second supporter is in contact with the second thinned area; and the thickness of the second support is gradually increased in a direction that the thickness of the second thinned area decreases.  However, the duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal 
Han ’403 discloses an electrode assembly 110 that is a cylindrical type in which the electrode assembly is spiral-wound, a space is formed at the center of the electrode assembly 110, and a core 160 is disposed in the space to sustain the cylindrical shape of the electrode assembly 110 [0041].See figure 3, the core 160 includes a first supporter and a second supporter. 
It would have been obvious to one having ordinary skill in the art to include a second supporter (planarizing member 210) as shown by Han ‘403 to the battery cell of Ahn where the second supporter is in contact with the second thinned area; and the thickness of the second support is gradually increased in a direction that the thickness of the second thinned area decreases, in order to further accommodate and support the electrode assembly.  (CLAIM 16)  
Regarding claims 17 and 18, modified Ahn discloses all of the limitations as set forth above in claim 16. Modified Ahn does not disclose the battery cell includes a connecting body, the connecting body is positioned between the first supporter and the second supporter in the electrode assembly, and the connecting body is in contact with the planar area of the electrode assembly; and a thickness of the connecting body is not less than a minimum thickness of the first supporter, and the thickness of the connecting body is smaller than a maximum thickness of the first supporter. Han ‘403 further discloses, see figure 3, the core 160 includes a connecting body that is positioned between the first supporter and the second supporter.
 It would have been obvious to one having ordinary skill in the art to add the connecting body of Han ‘403 to the battery cell of modified Ahn, where the connecting boy is positioned between the first supporter and the second supporter in the electrode assembly, and the connecting body is contact with the planar area of the electrode assembly in order to further reinforce and support  the electrode assembly.
See figure 3, of Han ‘403  the thickness of the connecting body is  not less than a minimum thickness of the first supporter, and the thickness of the connecting body is smaller than a maximum thickness of the first supporter.  (CLAIM 17) See figures 3 of Han ‘403 the first supporter and the connecting body are integrally formed structures. (CLAIM 18)
Regarding claim 19, modified Ahn discloses all of the limitations as set forth above in claim 17. Modified Ahn further discloses see figure 4 of Han ‘403 the connecting body  and the first and second supporters are split in structure.  The connecting body  and first and second supporters are integrally formed and therefore the supporters and connecting body are made of the same material.  See figure 3 of Han ‘403 the first supporter and the second supporter are positioned at sides of the connecting body. (CLAIM 19)
Response to Arguments
Applicant’s arguments, filed August 25, 2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection as being unpatentable over Tanaka and further in view of Kawamura has been withdrawn. Han is still being relied upon to show a support having different shapes.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NIARA TRANT/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722